DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment to the claims on 5/26/2022, claims 1-20 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 11, 12, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 16, 17, and 22 of copending Application No. 16/739,206 “Method for Using Beauty Instrument with Mask” in view of Jiang (US 20150282534 A1). 	Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of claims 1, 10, 11, 12, and 18 have been claimed in the reference application under the corresponding claims 1, 15, 16, 17 and 22, except for the graphene layer of the instant application. Jiang teaches a system wherein the functional layer of a touch input device comprises a graphene layer such that the graphene layer serves as a material to transfer current between a user’s finger and surface of the device (e.g. [0042]-[0044]).  It would be obvious to person having ordinary skill in the art at the effective filing to modify the functional layers as taught by application 16/739,206 with the graphene layer as taught by Jiang, as it is well known that graphene is a conductive material. Since the stimulating electrode requires good conductivity, it would be obvious to include an electrical interface comprising of graphene because as implied or taught by Jiang, the material is a microstructure with good conductive properties (e.g. [0043]). Consequently, by applying a known technique such as using graphene material for its conductive properties to a known device such as a face stimulation device with a skin interface for improvement, one can expect the predicable result of achieving a high conductivity interface for current delivery. Thus, it would be obvious to person having ordinary skill in the art to use either the method of the instant or conflicting claims to use a beauty instrument with a mask be obvious to include an electrical interface comprising of graphene because as implied or taught by Jiang, the material is a microstructure with good conductive properties (e.g. [0043]). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct
claims have not in fact been patented.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-20 are directed toward a method for using a beauty instrument mask. Prior art Hiroaki (JP 2017108758 A), Springer (US 5527357 A) and Mohammadi (US 20160089535 A1) show the state of facial stimulating masks and offer details on their construction. However, prior art has failed to teach the specific limitations wherein  “two functional layers on one side of the beauty instrument mask are electrically connected with two different electrodes” and “applying a voltage between two functional layers on one side of the beauty instrument mask via the two different electrodes in the flexible mask”. These limitations are not found in the prior art and thus the claims may be placed in condition for allowance when outstanding double patenting issues are resolved. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 August 2022